Citation Nr: 1758317	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  09-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), coronary artery disease, and bronchial asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1970 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.

This case was before the Board in June 2015; this case was last before the Board in February 2017, when the above noted issue was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time, and the Board finds there has been substantial compliance with its February 2017 remand directives.  


FINDING OF FACT

The Veteran's hypertension began many years after service, was not caused by any incident in service, including herbicide exposure, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus, PTSD, coronary artery disease, or bronchial asthma.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure, as well as secondary to service-connected diabetes mellitus, PTSD, coronary artery disease, and bronchial asthma, have not been met.  38 U.S.C. 
§§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.

Further, service connection may also be attained through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a) (6) (iii). 

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C. 
§ 1116; 38 C.F.R. § 3.309 (e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C § 1116.

Although hypertension is not listed as a disease associated with herbicide exposure (to include Agent Orange) under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document made clear that there were some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association."

The Veteran contends that his hypertension is due to his presumed herbicide exposure from his service in the Republic of Vietnam.  Alternatively, he contends that his hypertension is secondary to his service-connected disabilities, to include diabetes mellitus, PTSD, coronary artery disease, and bronchial asthma, to include the steroid medications he takes for this condition.  

The Veteran served on active duty from 1970 to April 1981.  His DD Form 214 indicates that he received decorations indicative of service in Vietnam.  

His service treatment records show the following: the Veteran developed severe steroid dependent, non-allergic bronchial asthma in 1978.  In September 1980, the Veteran's blood pressure was noted as 118/75.  In 1981, the Veteran's physician noted that the Veteran's blood pressure had been elevated slightly on numerous occasions while he was on high doses of steroids; however, the Veteran's service treatment records did not specifically document any elevated blood pressure readings.  Lastly, the Veteran's medical records contained a July 1982 retirement examination (after active service), in which the Veteran's blood pressure was noted to be 130/86, and no diagnosis of hypertension was made.  

The Veteran's VA treatment records showed the Veteran was formally diagnosed with essential hypertension in December 2005.  

The Veteran underwent a VA examination in March 2007.  The examiner diagnosed the Veteran with essential hypertension, but opined it was not due to his service-connected diabetes mellitus, as there was no renal involvement.  

The Veteran underwent a second VA examination in December 2009.  The examiner noted the Veteran had a history of hypertension for six years.  He opined that the Veteran's hypertension was not aggravated by his diabetes mellitus, but provided no rationale for this opinion.  An addendum opinion was obtained in April 2014.  The examiner opined it was less likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes mellitus.  In support, the examiner stated that without evidence of renal failure, diabetes is not known to cause or aggravate hypertension.  Additionally, the examiner stated the Veteran's blood pressure has been well-controlled over the years since his diabetes diagnosis.  

The Veteran underwent a third VA examination in August 2015.  The examiner noted the Veteran had been diagnosed with hypertension since 2005.  The examiner then opined that it was less likely than not that the Veteran's hypertension was proximately due to, the result of, or aggravated by his service-connected coronary artery disease, PTSD, or bronchial asthma, to include any medications used to treat his asthma condition.  In support, the examiner stated that the Veteran is diagnosed with essential hypertension, which by definition is an elevated systemic arterial pressure for which no cause can be found.  Additionally, he stated that asthma medications, to include Albuterol and Advair, as well as coronary artery disease and PTSD, are not known to cause essential hypertension, or aggravate it beyond its normal progression.  Further, he stated that the Veteran has no evidence of diabetic kidney disease.  

An addendum opinion was obtained in August 2016.  The examiner opined that it was less likely than not that the Veteran's hypertension is related to his active service, to include his presumed herbicide exposure.  In support, the examiner noted that there was no indication in the Veteran's service treatment records that the Veteran was on antihypertensive medications or was diagnosed with hypertension in service, and the Veteran's blood pressure was normal (130/86) at his June 1982 retirement examination.  Further, the examiner noted that the treatment records did not show a diagnosis of hypertension until 2005 (well-over twenty years after service), and there is currently no peer-reviewed literature that shows a direct cause and effect relationship between presumed herbicide exposure and hypertension.  

The Veteran underwent a fourth VA examination in June 2017.  The examiner noted the Veteran had been diagnosed with hypertension since 2003.  First, the examiner opined that it was less likely than not that the Veteran's hypertension began in or is otherwise related to his military service.  In support, the examiner stated the Veteran's blood pressure was noted to be 118/75 on separation from service, and there was no history of hypertension while in service.  Additionally, he noted that per the July 1982 retirement examination, the Veteran's blood pressure was 130/86, which is not in the hypertensive range, and there was no notation at this examination that the Veteran had even mild hypertension.  Lastly, he noted the Veteran did not develop hypertension or begin treatment for hypertension until June 2003.  Second, the examiner opined that it was less likely than not that the Veteran's hypertension was due to or caused by his presumed herbicide exposure in the 1970's.  In forming this opinion, the examiner considered the NAS' studies and findings regarding a possible association between herbicide exposure and hypertension.  However, the examiner concluded that based on the fact that there is only limited or suggestive evidence of an association, as well as the fact that the Veteran was not diagnosed and treated for hypertension until around 32 years after his presumed exposure, his hypertension was less likely than not related to his presumed herbicide exposure in Vietnam in the early 1970's.  

Based on the above, the Board finds that the evidence weighs against the Veteran's claim that his hypertension is related to his military service, to include his herbicide exposure, and as secondary to his service-connected disabilities.  There is no competent evidence of record to refute the findings from the March 2007, December 2009, August 2015, or June 2017 examination reports, and the Board finds that the August 2015 and June 2017 examiners' opinions are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.  

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his hypertension, to include his testimony at the February 2015 Board hearing.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, determining whether the Veteran's hypertension is related to his military service, to include as secondary to herbicide exposure, or his service-connected diabetes mellitus, PTSD, coronary artery disease, or bronchial asthma, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, and service connection of a direct or secondary basis is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for hypertension is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


